The opinion of the Court was delivered by
Huston, J.
— The decision of this case will depend on the construction of the following sections of the Act of 13th of March 1815, and on the relations and duties of tenants in common to each other. The fifth section of the Act provides that if a sum shall not be bid for a tract of land offered at treasurer’s sale, sufficient to cover the taxes and costs accrued at that time, “ it shall be the duty of the commissioners of the proper county, or any of them, to bid off the same, and a deed shall thereupon be made by the treasurer to the commissioners for the time being, and to their successors in office, to and for the use of the proper county; and it shall be the duty of the commissioners to provide a book, wherein shall be entered the name of the person as whose estate the same shall have been sold, the quantity of land, and the amount of taxes it was sold for; and every such tract'shall not thereafter, so long as the same shall remain the property of the county, be charged in the duplicate of the proper collector; but for five years next following such sale, if it shall so long be unredeemed, the commissioners shall, in separate columns in the same book, charge every such tract of land with the reasonable county and road tax, according to the quality of said land, not exceeding in any case the sum of $6 for every hundred acres.” By a subsequent Act of 13th of March 1817, it was left discretionary with the commissioners whether they would purchase.
“ Sect. VI. The right of redemption shall remain in the real owner for five years after such sale, on paying the treasurer of the county all the taxes and costs due thereon at the time of the sale, and interest therefor; and also the taxes assessed and interest thereon from the time it ought to have been paid, and on the production of the treasurer’s receipt the commissioners shall, by deed poll endorsed on the back of the deed of the treasurer to them, convey to the person who shall have been the owner of the land at the time of the sale, or to his legal representatives, all the *254right and title which the county may have acquired under such sale as aforesaidthe road tax to be paid to the supervisors of the proper township.
“ Sect. YU. If the owner of such land shall not redeem the same within the period aforesaid, it shall thereafter be lawful for the commissioners to sell any such land by public sale, and make a deed therefor to the purchaser, which shall be available in law against the county as well as against the person or persons as whose estate the same had been sold ; but no tract shall be sold for a sum less than the amount of taxes, cost and interest which shall be due at the time of such sale by the commissioners,” &c. And by Act of 20th of March 1824, section second, it is enacted, that such deed made by the commissioners shall vest a good and valid title in fee-simple in the purchaser. And by the first section it is enacted, that the commissioners may sell lands so purchased for the best price that can be obtained for them. There is nothing in any of these Acts which in any degree gives colour to the idea that after the five years have expired the former owner had any particle of interest in them, or in the proceeds of them.
Two cases decided in this court seem to settle all matters necessary to decide this cause. Huston v. Foster, (1 Watts 477). The offer of the former owner to redeem after the five years had elapsed, did not avail him anything; and secondly, the sale by the commissioners after the five years was a sale by owners, and the purchaser was not bound to show anything but his deed. The other case is Lewis v. Robinson, (10 Watts 354). Land held by two joint tenants was sold for taxes; after the time for redemption had gone by, one of those who had been a tenant in common bought from the purchaser at sale for taxes. This court held that although if one tenant in common had redeemed the land within two years it might have enured to the use of the other; yet after the time for redemption had elapsed, and the title was valid in the purchaser, the relation of tenants in common ceased, and either might purchase and hold for himself. These decisions, or the last of them, were not published when this writ of error was taken.
Judgment affirmed.